In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-13-00314-CR
                               ________________________

                           KENDRA DRAUGHAN, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 137th District Court
                                  Lubbock County, Texas
        Trial Court No. 2010-428,943; Honorable John J. “Trey” McClendon, Presiding


                                      October 7, 2013

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Kendra Draughan, was convicted of possession of a controlled

substance with intent to deliver one gram or more but less than four.1 According to the

Criminal Appeal Certificate filed by the Lubbock County District Clerk, punishment was

assessed at ten years confinement. Pending before this Court is Appellant’s Motion for

Extension of Time requesting additional time to file the notice of appeal. According to
1
TEX. HEALTH & SAFETY CODE ANN. § 481.112(c) (West 2010).
the motion, Appellant was on community supervision, which was revoked on August 5,

2013.2 Appellant asserts that the judgment or order of revocation has either been lost

or not signed. According to the Criminal Appeal Certificate, no motion for new trial was

filed. Notice of appeal was filed in the trial court on September 20, 2013. For the

reasons expressed herein, we dismiss this purported appeal for want of jurisdiction.


       A timely and proper notice of appeal invokes this Court’s jurisdiction. State v.

Riewe, 13 S.W.3d 408, 410 (Tex.Crim.App. 2000). When, as here, no motion for new

trial is filed, a notice of appeal must be filed within thirty days after the day sentence

was imposed. TEX. R. APP. P. 26.2(a)(1). The deadline may be extended if, within

fifteen days, the party files the notice with the trial court clerk and also files a motion for

extension of time in compliance with Rule 10.5(b) of the Texas Rules of Appellate

Procedure in this Court. See TEX. R. APP. P. 26.3. This Court has no authority to

invoke Rule 2 of the Texas Rules of Appellate Procedure to enlarge the time in which to

file a notice of appeal. See TEX. R. APP. P. 2; Slaton v. State, 981 S.W.2d 208, 210

(Tex.Crim.App. 1998).


       The Criminal Appeal Certificate reflects that Appellant’s sentence was imposed in

open court on August 5, 2013. No motion for new trial having been filed, the thirtieth

day to file the notice of appeal was September 4, 2013.                   Applying the fifteen day

extension provided by Rule 26.3 extended the deadline to September 19, 2013. The

notice of appeal, however, was not filed until September 20, 2013, after all deadlines for




2
The Criminal Appeal Certificate does not reflect that Appellant was placed on community supervision.

                                                  2
doing so had expired. Appellant's untimely filing of her notice of appeal prevents this

Court from acquiring jurisdiction to entertain her appeal.3


       Consequently, this purported appeal is dismissed for want of jurisdiction.


                                                        Patrick A. Pirtle
                                                            Justice


Do not publish.




3
 Appellant may be entitled to relief by filing a post-conviction writ of habeas corpus returnable to the
Texas Court of Criminal Appeals for consideration of an out-of-time appeal. See TEX. CODE CRIM. PROC.
ANN. art. 11.07 (West Supp. 2012).

                                                   3